United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1551
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Steven Allen Lindquist

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                             Submitted: August 3, 2020
                               Filed: August 6, 2020
                                   [Unpublished]
                                   ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Steven Allen Lindquist appeals the below-Guidelines sentence the district
     1
court imposed after he pled guilty to a drug offense, pursuant to a plea agreement

         1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
containing an appeal waiver. Having jurisdiction under 28 U.S.C. § 1291, this court
grants the government’s motion and dismisses the appeal based on the appeal waiver.

       Counsel has moved for leave to withdraw, and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), arguing that the appeal waiver is unenforceable
because it was not knowing and voluntary, and that Lindquist’s sentence is
substantively unreasonable. In a pro se brief, Lindquist echoes these arguments, and
suggests that his counsel was ineffective. The government moves to dismiss this
appeal.

       This court concludes that the appeal waiver is enforceable, as the record
demonstrates that Lindquist entered into the plea agreement and the appeal waiver
knowingly and voluntarily See United States v. Michelsen, 141 F.3d 867, 871-72 (8th
Cir. 1998) (appeal waiver is enforceable so long as it resulted from knowing and
voluntary decision); Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997)
(defendant’s representations during plea-taking carry strong presumption of verity).
The challenge to the substantive reasonableness of Lindquist’s sentence falls within
the scope of the waiver. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010)
(de novo review); United States v. Andis, 333 F.3d 886, 890-92 (8th Cir. 2003) (en
banc) (discussing enforcement of appeal waivers). To the extent Lindquist intended
to raise an ineffective-assistance claim, this court declines to address it on direct
appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir.
2006) (ineffective-assistance claims are usually best litigated in 28 U.S.C. § 2255
proceedings, where record can be properly developed).

      This court has reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), and has found no non-frivolous issues outside the scope of the appeal
waiver.

      The appeal is dismissed, and counsel’s motion to withdraw is granted.
                      ______________________________


                                         -2-